 



Exhibit 10.4

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (“Agreement”), made and entered into as of
September 29, 2004 by and among Larry T. Kuglar, a resident of the State of
Georgia (“Employee”), First Polk Bankshares, Inc., a Georgia corporation
(“Polk”) and The First National Bank of Polk County, a financial institution
organized under the laws of the United States of America (“Bank”) and a
wholly-owned subsidiary of Polk.

W I T N E S S E T H:

     WHEREAS, Employee is currently an executive officer of Polk and the Bank.
Polk has entered into an Agreement and Plan of Merger (the “Merger Agreement”)
with Upson Bankshares, Inc. (“Upson”), pursuant to which Polk will be merged
with and into Upson (the “Merger”), and subsequently Bank will become a
wholly-owned subsidiary of Upson (Polk, Upson, as successor to Polk, and Bank
are hereinafter collectively referred to as “Employer”);

     WHEREAS, Polk, the Bank and Employee each deem it necessary and desirable,
for their mutual protection, to execute a written document setting forth the
terms and conditions of said relationship upon consummation of the Merger;

     NOW, THEREFORE, in consideration of the employment of Employee by Polk and
Bank, of the premises and the mutual promises and covenants contained herein,
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

     1. Employment and Duties.

          1.1 Bank hereby employs Employee to serve as President and Chief
Executive Officer of Upson and Bank and to perform such duties and
responsibilities as customarily performed by persons acting in such capacity.
During the term of this Agreement, Employee will devote substantially all of his
full time and effort to his duties hereunder.

          1.2 Other Business Activities. The parties agree that the Employee
shall be free to engage in other non-competitive business activities and
ventures during the term of this

 



--------------------------------------------------------------------------------



 



Agreement, so long as any such other business activities and ventures do not
conflict or compete with the business of Upson or prevent the Employee from the
faithful performance of his duties hereunder.

     2. Term.

     Subject to the provisions of Section 12 of this Agreement, the period of
Employee’s employment under this Agreement shall be deemed to have commenced as
of the effective date of the Merger, and shall continue for a period of three
years, unless the Merger is not consummated or the Employee dies before the end
of such three years, in which case the period of employment shall continue until
the end of the month of such death. The Agreement shall automatically renew on
each anniversary of the effective date of the Merger such that upon such
anniversary, it shall continue for three years, unless any party shall deliver
to the other parties such party’s written notice of non renewal prior to 90 days
of such anniversary.

     3. Compensation.

     For all services to be rendered by Employee during the term of this
Agreement, Bank shall pay Employee an annual base salary equal to $160,000,
subject to normal annual increase through the Effective Date of the Merger (the
“Base Salary”), less normal withholdings, payable in equal monthly or more
frequent installments as are customary under Bank’s payroll practices from time
to time. Bank’s Board of Directors shall review Employee’s Base Salary annually
and may increase Employee’s Base Salary from year to year during the term of
this Agreement subject to the approval of Upson’s compensation committee. Any
Base Salary increase (regardless of form), will be determined by the Board after
taking into account, among other things, changes in the cost of living,
Employee’s performance and the performance of Bank. Any action or review by the
Board may be delegated to an appropriate committee thereof. The Employee also
shall be entitled to annual incentive compensation in such amount and subject to
such criteria as the parties mutually agree.

     4. Expenses.

2



--------------------------------------------------------------------------------



 



     So long as Employee is employed hereunder, Employee is entitled to receive
reimbursement for, or seek payment directly by Bank of, all reasonable expenses
which are consistent with the normal policy of Bank in the performance of
Employee’s duties hereunder, provided that Employee accounts for such expenses
in writing.

     5. Employee Benefits.

          So long as Employee is actively employed hereunder, Employee will be
entitled to participate in the employee benefit, option, bonus and any other
compensation programs covering executive officers of Upson and its affiliated
companies substantially similar to those amounts received by the group of
executive officers of Upson and its affiliated companies disclosed in any Upson
filings as the group of highly compensated employees or similar designation as
well as the items set forth on Exhibit A attached hereto.

     6. Vacation.

     Employee shall be entitled to three weeks annual vacation.

     7. Confidentiality.

     In Employee’s position as an employee of the Bank, Employee has had and
will have access to confidential information, trade secrets and other
proprietary information of vital importance to Employer and has and will also
develop relationships with customers, employees and others who deal with
Employer which are of value to Employer. Employer requires as a condition to
Employee’s employment with Employer that Employee agrees to certain restrictions
on Employee’s use of the proprietary information and valuable relationships
developed during Employee’s employment with Employer. In consideration of the
terms and conditions contained herein, the parties hereby agree as follows:

          7.1 The parties agree and acknowledge that Employer may entrust
Employee with highly sensitive, confidential, restricted and proprietary
information concerning various Business Opportunities (as hereinafter defined),
customer lists, and personnel matters. Employee acknowledges that he shall bear
a fiduciary responsibility to Employer to protect such

3



--------------------------------------------------------------------------------



 



information from use or disclosure that is not necessary for the performance of
Employee’s duties hereunder, as an essential incident of Employee’s employment
with Employer.

          7.2 For the purposes of this Section, the following definitions shall
apply:

               7.2.1 “Trade Secret” shall mean the identity and addresses of
customers of Employer, the whole or any portion or phase of any scientific or
technical information, design, process, procedure, formula or improvement that
is valuable and secret (in the sense that it is not generally known to
competitors of Employer) and which is defined as a “trade secret” under Georgia
law pursuant to the Georgia Trade Secrets Act.

               7.2.2 “Confidential Information” shall mean any data or
information, other than Trade Secrets, which is material to Employer and not
generally known by the public. Confidential Information shall include, but not
be limited to, Business Opportunities of Employer (as hereinafter defined), the
details of this Agreement, Employer’s business plans and financial statements
and projections, information as to the capabilities of Employer’s employees,
their respective salaries and benefits and any other terms of their employment
and the costs of the services Employer may offer or provide to the customers it
serves, to the extent such information is material to Employer and not generally
known by the public.

               7.2.3 “Business Opportunities” shall mean any specialized
information or plans of Employer concerning the provision of financial services
to the public, together with all related information concerning the specifics of
any contemplated financial services regardless of whether Employer has contacted
or communicated with such target person or business.

               7.2.4 Notwithstanding the definitions of Trade Secrets,
Confidential Information, and Business Opportunities set forth above, Trade
Secrets, Confidential Information, and Business Opportunities shall not include
any information:

                    (i) that is or becomes generally known to the public;

                    (ii) that is already known by Employee or is developed by
Employee after termination of employment through entirely independent efforts;

4



--------------------------------------------------------------------------------



 



                    (iii) that Employee obtains from an independent source
having a bona fide right to use and disclose such information;

                    (iv) that is required to be disclosed by law, except to the
extent eligible for special treatment under an appropriate protective order; or

                    (v) that Upson’s Board of Directors approves for release.

          7.3 Employee shall not, without the prior approval of Upson’s Board of
Directors, during his employment with Employer and for so long thereafter as the
information or data remain Trade Secrets, use or disclose, or negligently permit
any unauthorized person who is not an employee of Employer to use, disclose, or
gain access to, any Trade Secrets of Employer, its affiliates, or of any other
person or entity making Trade Secrets available for Employer’s use.

          7.4 Employee shall not, without the prior written consent of Upson,
during his employment with Employer and for a period of 24 months thereafter as
long as the information or data remain competitively sensitive, use or disclose,
or negligently permit any unauthorized person who is not employed by Employer to
use, disclose, or gain access to, any Confidential Information to which the
Employee obtained access by virtue of his employment with Employer, except as
provided in Section 7.2 of this Agreement.

     8. Observance of Security Measures.

     During Employee’s employment with Employer, Employee is required to observe
all security measures adopted to protect Trade Secrets, Confidential
Information, and Business Opportunities of Employer.

     9. Return of Materials.

     Upon the request of Employer and, in any event, upon the termination of his
employment with Employer, Employee shall deliver to Employer all memoranda,
notes, records, manuals or other documents, including all copies of such
materials containing Trade Secrets or Confidential Information, whether made or
compiled by Employee or furnished to him from any source by virtue of his
employment with Employer.

5



--------------------------------------------------------------------------------



 



     10. Severability.

     Employee acknowledges and agrees that the covenants contained in Sections
7, 8, 9 and 14 of this Agreement shall be construed as covenants independent of
one another and distinct from the remaining terms and conditions of this
Agreement, and severable from every other contract and course of business
between Employer and Employee, and that the existence of any claim, suit or
action by Employee against Employer, whether predicated upon this or any other
agreement, shall not constitute a defense to Employer’s enforcement of any
covenant contained in Sections 7, 8, 9 and 14 of this Agreement.

     11. Specific Performance.

     Employee acknowledges and agrees that the covenants contained in Sections
7, 8, 9 and 14 of this Agreement shall survive any termination of employment, as
applicable, with or without Cause, at the instigation or upon the initiative of
either party. Employee further acknowledges and agrees that the ascertainment of
damages in the event of Employee’s breach of any covenant contained in
Sections 7, 8, 9 and 14 of this Agreement would be difficult, if at all
possible. Employee therefore acknowledges and agrees that Employer shall be
entitled in addition to and not in limitation of any other rights, remedies, or
damages available to Employer in arbitration, at law or in equity, upon
submitting whatever affidavit the law may require, and posting any necessary
bond, to have a court of competent jurisdiction enjoin Employee from committing
any such breach.

     12. Termination.

     During the term of this Agreement, employment, including without
limitation, except as otherwise provided in Section 12 of this Agreement, all
compensation, salary, expenses reimbursement, and employee benefits may be
terminated as follows:

          12.1 At the election of Employer for Cause;

          12.2 At Employee’s election upon Employer’s breach of any material
provision of this Agreement;

6



--------------------------------------------------------------------------------



 



          12.3 “Cause” shall mean (i) material dishonesty, gross negligence or
willful misconduct by Employee in the performance of his duties hereunder which
conduct results in material financial or reputational harm to Employer or its
affiliates; (ii) conviction (from which no appeal may be, or is, timely taken)
of Employee of a felony; (iii) initiation of suspension or removal proceedings
against Employee by federal or state regulatory authorities acting under lawful
authority pursuant to provisions of federal or state law or regulation which may
be in effect from time to time; (iv) knowing violation by Employee of federal or
state banking laws or regulations; or (v) refusal by Employee to perform a duly
authorized and lawful written directive of Employer’s Board of Directors.

          12.4 Upon Employee’s death, or, at the election of either party, upon
Employee’s disability as determined in accordance with the standards and
procedures under Employee’s then-current long-term disability insurance coverage
provided by Employer, or, if such disability insurance coverage provided by
Employer is not then in place, upon Employee’s disability resulting in inability
to perform the duties described in Section 1.1 of this Agreement for a period of
180 consecutive days.

          12.5 If this Agreement is terminated either (i) by Employer at any
time for any reason other than for Cause or (ii) upon Employer’s breach of this
Agreement, then Employer shall pay to Employee as Employer’s sole remaining
obligations to Employee under this Agreement Employee’s salary for the remaining
months of the term of this Agreement at the Base Salary rate then in effect and
the cost of medical, hospitalization and term life insurance coverage.

          12.6 If the Agreement is terminated either for Cause or by Employee
pursuant to Section 12.4 of this Agreement, Employee shall receive no further
compensation or benefits, other than Employee’s Base Salary and other
compensation as accrued through the date of such termination.

7



--------------------------------------------------------------------------------



 



     13. Notice.

     All notice provided for herein shall be in writing and shall be deemed to
be given when delivered in person or deposited in the United States Mail,
registered or certified, return receipt requested, with proper postage prepaid
and addressed as follows:

     
Employer:
  Upson Bankshares, Inc.

  108 South Church Street

  Thomaston, Georgia 30286-3166

  Attn: Daniel W. Brinks, President
 
   
with a copy to:
  Troutman Sanders LLP

  600 Peachtree Street, N.E., Suite 5200

  Atlanta, Georgia 30308-2216

  Attn: Thomas O. Powell, Esquire
 
   
Employee:
  Larry T. Kuglar

  412 West John Hand Road

  Cedartown, Georgia 30125
 
   
with a copy to:
  Powell, Goldstein, Frazer & Murphy LLP

  191 Peachtree Street, N.E., 16th Floor

  Atlanta, Georgia 30303

  Attn: Walter G. Moeling, IV, Esquire

     14. Covenant Not to Compete and Not to Solicit.

          14.1 For purposes of this Section 14, Bank and Employee conduct the
following business in the following geographic areas:

          14.1.1 Bank is engaged in the business of transacting business as a
bank which accepts deposits, makes loans, cash checks and otherwise engages in
the business of banking (“Business of Bank”).

          14.1.2 Before and after merging with Upson, Bank will actively conduct
business in the geographic areas of Georgia from its main office located at 967
North Main Street, Cedartown, Georgia 30125 (the “Main Office”).

          14.1.3 Employee has established business relationships and performs
the duties described in Section 1.1 of this Agreement in the geographic area
covered by a circle

8



--------------------------------------------------------------------------------



 



having a radius of 50 miles from the Main Office, and will work primarily in
such area while in the employ of Employer.

          14.2 Employee covenants and agrees that for a period of two years
after the termination of his employment with Employer for any reason, Employee
shall not, directly or indirectly, as principal, agent, trustee, consultant or
through the agency of any corporation, partnership, association, trust or other
entity or person, on Employee’s own behalf or for others, provide the duties
described in Section 1.1 of this Agreement for any entity or person conducting
the Business of Bank within the geographic area covered by a circle having a
radius of 50 miles from the Main Office.

          14.3 Employee acknowledges that an important factor leading to the
Merger is the loyalty of Bank’s employees. Accordingly, Employee agrees that
both during the term of this Agreement and for a period of two years after the
termination of this Agreement for any reason, Employee will not enter into, and
will not participate in, any plan or arrangement to cause any employee of the
Employer to terminate his or her employment with Employer, and, Employee further
agrees that for a period of at least two years after the termination of
employment by any employee of Employer, Employee will not hire such employee in
connection with any business initiated by Employee or any other person, firm or
corporation. Employee further agrees that information as to the capabilities of
Employer’s employees, their salaries and benefits, and any other terms of their
employment is Confidential Information and proprietary to the Employer.

          14.4 Employee and Employer shall periodically amend this Agreement by
updating the address referenced in Section 14.1.2 of this Agreement so that it
at all times lists the then current geographic area served by Employer for which
Employee performs the duties described in Section 1.1 of this Agreement.

          14.5 The covenants contained in this Section 14 shall be construed as
agreements severable from and independent of each other and of any other
provision of this or any other contract or agreement between the parties hereto.
The existence of any claim or cause

9



--------------------------------------------------------------------------------



 



of action by Employee against Employer, whether predicated upon this or any
other contract or agreement, shall not constitute a defense to the enforcement
by Employer of said covenants.

     15. Change in Control.

     None of the benefits provided in Section 15 of this Agreement shall be
payable to Employee unless (i) there shall have been a Change in Control of
either Upson or Bank, as set forth in this Section 15, and (ii) Employee is
employed by Bank at such time.

          15.1 “Upson Board” shall mean the Board of Directors of Upson.

          15.2 “Change in Control” shall be deemed to have occurred if:

               15.2.1 During the term of this Agreement, the individuals
constituting Upson’s Board immediately following the effective date of the
Merger (“Beginning Upson Board”) cease for any reason to constitute at least a
majority of said Board, provided that in making such determination, a Director
elected by or on the recommendation of the Beginning Upson Board shall be deemed
to be a member of such Beginning Upson Board, excluding, for this purpose, any
Director whose assumption of office occurs as a result of an actual or
threatened election contest or proxy contest with respect to the election or
removal of directors; or

               15.2.2 If (i) a notice or an application is filed with the
Federal Reserve Board (“FRB”) pursuant to Regulation “Y” of the FRB under the
Change in Bank Control Act or the Bank Holding Company Act or with the Georgia
Department of Banking and Finance (the “Department”) pursuant to the Financial
Institutions Code of Georgia for permission to acquire control of Upson or Bank,
or (ii) more than 25% of Upson’s outstanding common stock or equivalent in
voting power of any class or classes of outstanding securities of Upson entitled
to vote in elections of Directors shall be acquired by any corporation or other
person, or group. “Group” shall mean persons who act in concert as described in
Section 13(d)(3) or 14(d) (2) of the Securities Exchange Act of 1934 as amended;
or

10



--------------------------------------------------------------------------------



 



               15.2.3 Upson shall become a subsidiary of another corporation or
shall be merged or consolidated into another corporation and (i) less than a
majority of the outstanding voting shares of the parent or surviving corporation
after such acquisition, merger or consolidation are owned immediately after such
acquisition, merger or consolidation by the owners of the voting shares of Upson
immediately before such acquisition, merger or consolidation, or (ii) a person
or entity (excluding any corporation resulting from such business combination or
any employee benefit plan or related trust of Upson or such resulting
corporation) beneficially owns or controls 25% or more of the combined voting
power of the then outstanding securities of such corporation, except to the
extent that such ownership existed prior to the business combination, or
(iii) less than a majority of the members of the board of directors of the
corporation resulting from such business combination were members of the Upson
Board at the time of the execution of the initial agreement for such merger or
consolidation; or

               15.2.4 Substantially all of the assets of Upson shall be sold to
another entity other than a sale to a wholly-owned subsidiary of Upson; or

               15.2.5 The sale or transfer of any of the stock or substantially
all of the assets of Bank regardless of the form of the transaction, other than
a sale or transfer to a wholly-owned subsidiary of Upson.

          15.3 In the event of a Change in Control of Upson, if Bank terminates
Employee without Cause, or if Bank takes any action specified in Section 15.4 of
this Agreement during the term of this Agreement following the date of
occurrence of a Change in Control of Upson (“Termination of Employment”), Bank
shall pay Employee a lump sum cash payment in an amount equal to the product of
three (3) multiplied by Employee’s annual compensation from Bank, including
salary, bonuses, all perquisites, and all other forms of compensation paid to
Employee for his benefit or the benefit of his family, however characterized,
for the fiscal year during the term of this Agreement for which such
compensation was highest (“Employee’s Annual Salary”). The payment provided for
in this Section 15.3 shall be due and payable to

11



--------------------------------------------------------------------------------



 



Employee within 30 days after the date of Termination of Employment. In no event
shall payment(s) described in this Section exceed the amount permitted by
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”).
Therefore, if the aggregate present value (determined as of the date of the
Change of Control in accordance with the provisions of Section 280G of the Code)
of both the severance payment and all other payments to the Employee in the
nature of compensation which are contingent on a change in ownership or
effective control of Upson or in the ownership of a substantial portion of the
assets of Upson (the “Aggregate Severance”) would result in a “parachute
payment,” as defined under Section 280G of the Code, then the Aggregate
Severance shall not be greater than an amount equal to 2.99 multiplied by
Employee’s “base amount” for the “base period,” as those terms are defined under
Section 280G of the Code. In the event the Aggregate Severance is required to be
reduced pursuant to this Section, the Employee shall be entitled to determine
which portions of the Aggregate Severance are to be reduced so that the
Aggregate Severance satisfies the limit set forth in the preceding sentence.

          15.4 During the remaining term of this Agreement following the
effective date of a Change in Control, if Bank takes any of the following
actions, such action shall be deemed to be a termination without Cause. Those
actions are: (i) a reduction in Employee’s salary, bonus provisions or other
perquisites as were in effect immediately prior to a Change in Control of Upson,
(ii) a material change in Employee’s status, offices, titles, reporting
requirements, lending authority after initial modification by Upson after the
Merger, duties or responsibilities with Bank as in effect on the effective date
of the Merger (iii) a failure by Bank to increase Employee’s salary annually in
accordance with an established procedure, or (iv) due to Bank’s requirement that
Employee relocate more than 50 miles from the Main Office. In any such event,
Employee shall be entitled to all payments provided for in Section 15.3 of this
Agreement.

12



--------------------------------------------------------------------------------



 



     16. Miscellaneous.

          16.1 This Agreement constitutes and expresses the whole agreement of
the parties in reference to the employment of Employee by Employer, and there
are no representations, inducements, promises, agreements, arrangements, or
undertakings oral or written, between the parties other than those set forth
herein.

          16.2 This Agreement shall be governed by the laws of the State of
Georgia. The Superior Court of Polk County, Georgia, shall have jurisdiction of
any case or controversy arising under or in connection with this Agreement and
shall be a proper forum in which to adjudicate such case or controversy. The
parties consent to the jurisdiction of the court.

          16.3 Should any clause or any other provision of this Agreement be
determined to be void or unenforceable for any reason, such determination shall
not affect the validity or enforceability of any clause or provision of this
Agreement, all of which shall remain in full force and effect.

          16.4 Time is of the essence in this Agreement.

          16.5 This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their successors and assigns. This Agreement shall not be
assignable by any other parties hereto without the prior written consent of the
other parties.

          16.6 This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall
constitute but a single instrument.

13



--------------------------------------------------------------------------------



 



     17. Termination of Separation Agreement.

          Polk and Employee entered into that certain Separation Agreement on
June 20, 2000. Such Separation Agreement shall be terminated upon the Effective
Date of the Merger and, among other things, no change of control payments be
paid to Employee as a result.

[SIGNATURES ON NEXT PAGE]

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

                  “Employee”
 
            /s/ Joyce Bedford   /s/ Larry T. Kuglar                      
                     (SEAL)

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      Witness   Larry T. Kuglar
 
                “Polk”
 
            ATTEST   FIRST POLK BANKSHARES, INC.
 
           

  By:   /s/ Harold W. Wyatt, Jr.    

     

--------------------------------------------------------------------------------

     
/s/ Patsy Campbell
  Its:   Chairman ,    

--------------------------------------------------------------------------------

 
     

--------------------------------------------------------------------------------

     
 
           
(CORPORATE SEAL)
           
 
            ATTEST   THE FIRST NATIONAL OF POLK COUNTY
 
           

  By:   /s/ Harold W. Wyatt, Jr.    

     

--------------------------------------------------------------------------------

     
/s/ Patsy Campbell
  Its:   Chairman ,    

--------------------------------------------------------------------------------

 
     

--------------------------------------------------------------------------------

     
 
           
(BANK SEAL)
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Annual Performance Bonus

[To be mutually agreed upon no later than December 31, 2004]

[Perquisites]

     [Customary perquisites to be added no later than December 31, 2004]

 